Amendment to add Class R6 shares Exhibit 24(b)(8.112) FIRST AMENDMENT TO THE SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT This First Amendment, dated as of June 19, 2013, by and between ING Life Insurance and Annuity Company, (“ING Life”) ING Institutional Plan Services, LLC, (ING Institutional”), ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING") and Neuberger Berman Management LLC ("Distributor"), acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by the Distributor (each a “Fund” or collectively the “Funds”) is made to the Selling And Services Agreement And Fund Participation Agreement, dated as of October 22, 2009 (the "Agreement"). Terms defined in the Agreement are used herein as therein defined. WHEREAS , the parties desire to amend the Agreement to make Class R6 shares of the Funds available for purchase by the Plans either directly or indirectly through Contracts as provided under the terms of the Agreement to be effective as of the date that the Registration Statement on Form N1-A under the Securities Act of 1933, as amended, becomes effective (“Effective Registration Date”); and WHEREAS , the parties desire to update the list of share classes available as set forth in Schedule A “Servicing Fees and 12b-1 Fees,” to the Agreement; and NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Schedule A to the Agreement is hereby deleted in its entirety and replaced with new Schedule A attached hereto 2. Sections 5 and 6 of the Agreement, Servicing Fees and 12b-1 Fees, respectively, are hereby deleted in their entirety and replaced by new Schedule A attached hereto. The fees set forth on Schedule A are payable subject to and in accordance with the terms of Paragraph 3 of this Amendment. 3. In connection with the sale of a Fund’s shares or servicing of the accounts of the Plans or Plan participants where the Sub-Administrator is the record owner or listed as the broker- dealer of record, NBM LLC shall pay the fees set forth in Schedule A: (i) to the applicable ING party r, if ING trades directly with the Fund; (ii) to the clearing broker through which ING trades, on ING’s behalf; or (iii) to ING, if ING trades through a clearing broker and NBM LLC is properly instructed in writing by both ING and the clearing broker to pay ING directly. For accounts where a third-party broker-dealer is the record owner or listed as the broker-dealer of record (i.e., a correspondent broker), NBM LLC shall pay ING such fees unless NBM LLC is instructed in writing by both ING and the third-party broker-dealer that such payment should be made to the broker-dealer of record. The provisions of any Rule 12b- 1 Plan between the Funds and NBM LLC shall control over this Agreement in the event of any inconsistency. 4. The Sub-Administrator acknowledges and agrees that certain Funds may offer multiple classes of shares and that certain classes are, or may become, closed to new investors. Specifically, only Plans that have established accounts in Investor, Trust and/or Advisor Class shares of a Fund prior to the offering of Class A or R3 Shares of such Fund and who have continuously maintained an account in such Shares may purchase Investor, Trust and/or Advisor Class shares. In addition, ING agrees that it has responsibility, to the extent that it is required by applicable law, for the suitability and proper supervision of mutual fund recommendations, solicitations and sales to Plans or Plan participants and will ensure that they are aware of the advantages and disadvantages of selecting one class of shares over other classes of shares and are aware of the different methods of mutual fund financing. 5. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 6. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. ING LIFE INSURANCE AND ANNUITY NEUBERGER BERMAN COMPANY MANAGEMENT LLC By: /s/Lisa Gilarde By: /s/Robert Conti Name: Lisa Gilarde Name: Robert Conti Title: Vice President Title: President ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President ING FINANCIAL ADVISERS, LLC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President Page 2 of 4 SCHEDULE A Servicing Fees and 12b-1 Fees For Services rendered by ING under the Agreement with respect to Plan assets invested in the following Funds, Distributor shall pay the following fees to ING: Servicing Fees - The provision of shareholder and administrative services to Contract owners, to the Plans or to Participants shall be the responsibility of ING Financial, ING Life, ING Institutional or the Nominee and shall not be the responsibility of Distributor. The Nominee, or ING Life on behalf of its Separate Accounts, will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings to the Distributor and Funds in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Distributor agrees to pay to ING Life or ING Institutional, as appropriate, a servicing fee, as specified below, based on the average net assets invested in the Funds through the Contracts or through ING Life's or ING Institutional's arrangements with Plans in each calendar quarter. The parties agree that all or a portion of such servicing fee may be derived from a Fund's 12b-1 plan. Distributor will make such payments to ING Life or ING Institutional within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Life or ING Institutional for the quarter and such other supporting data as may be reasonably requested by ING Life or ING Institutional. If required by a Plan or by applicable law, ING Life or ING Institutional shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such servicing fees, or to use servicing fees it collects from Distributor to offset other fees payable by the Plan to ING Life or ING Institutional. 12b-1 Fees - To compensate ING Financial for its distribution of Fund Shares or administrative services related to Fund Shares, Distributor shall make quarterly payments to ING Financial, as specified below, based on the average net assets invested in the Funds through the Contracts or through ING Life's or ING Institutional's arrangements with Plans in each calendar quarter. Distributor will make such payments to ING Financial within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Financial for the quarter and such other supporting data as may be reasonably requested by ING Financial. If required by a Plan or by applicable law, ING Financial shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such 12b-1 fees, or to use 12b-1 fees it collects from Distributor to offset other fees payable by the Plan to ING Financial. Page 3 of 4 Fund Name Share Class Total Sales Load Administrative Distribution- Compensation Services Related or Servicing Fee 1 All Open-ended Mutual Funds administered by Investor bps None bps bps NBM LLC All Open-ended Mutual Funds administered by Trust bps 1 None bps bps 2 NBM LLC All Open-ended Mutual Funds administered by Advisor bps None bps bps NBM LLC All Open-ended Mutual Funds administered by Institutional 3 bps None bps bps NBM LLC All Open-ended Mutual Funds administered by A 3 bps Waived bps bps NBM LLC All Open-ended Mutual Funds administered by R3 3 bps None bps bps NBM LLC All Open-ended Mutual Funds administered by R6 3 bps None bps bps NBM LLC To the extent that a Fund has approved a plan pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended, all or part of the fee with respect to that Fund may be payable from the proceeds of that plan. The parties agree that all payments for services made under the Agreement shall be in accordance with a statement provided by Distributor to ING that shall be based on each Fund's records with its transfer agent. 1 This fee is inclusive of any 12b-1 fee payable pursuant to a separate 12b-1 agreement and reflects the aggregate 12b-1 fees payable to the Company relating to the Funds covered by this Agreement. 2 Except for Trust Class shares of Neuberger Berman Genesis Fund, Neuberger Berman International Fund, Neuberger Berman Mid Cap Growth Fund and Neuberger Berman Short Duration Bond Fund, which have no 12b-1 fees, and for which Total Compensation is bps, and for which NBM, the Fund’s Adviser, pays bps in addition to the bps administration services fee. 3 Only omnibus or, in the case of retirement-related investments, omnibus-by- plan, accounts are permitted in Class R3, Class R6 and Institutional Class. Page 4 of 4
